Citation Nr: 0615517	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-41 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant's death pension benefits were properly 
reduced to $90 per month based on Medicaid nursing home 
status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March to August 1943, 
and died in November 1999.  The appellant, the veteran's son, 
is the legal custodian of the veteran's widow.

By letter dated in September 2005, the Regional Office (RO) 
informed the appellant that the death pension benefits would 
be reduced because the veteran's widow was a patient in a 
Medicaid approved nursing home and Medicaid covered the cost 
of her care.  The veteran has appealed this determination to 
the Board of Veterans' Appeals (Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record discloses that a hearing at the RO was scheduled 
for July 2005.  About ten days prior to the hearing, the 
appellant advised the RO that he would not be able to appear 
for it and requested that it be rescheduled.  Another hearing 
at the RO was scheduled for September 2005, but the appellant 
again requested a postponement prior to the date of the 
hearing.  The appellant then failed to report for a hearing 
scheduled in October 2005.  On his substantive appeal 
received in December 2005, the appellant stated that he was 
given incorrect information concerning the location of the 
hearing and that, upon arrival, he was advised that there 
would not be a hearing due to weather conditions and 
hazardous traveling for office personnel.  

The record contains an unsigned, handwritten note on a "Form 
9 Checklist" that states that the weather was not bad and 
the appellant did not show for the hearing.  Thus, it was 
stated that the hearing would not be rescheduled.  

The Board observes that the representative, in an informal 
hearing presentation dated in May 2006, asserted that the 
appellant still wanted a personal hearing.  Resolving the 
benefit of the doubt in his favor, the Board believes that 
the appellant should be afforded a final opportunity to 
appear at a hearing.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should schedule the appellant 
for a RO hearing, unless otherwise 
indicated.

2.  Thereafter, the RO should review the 
evidence and determine whether the 
appellant's claim may now be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case, and the case 
should then be returned to the Board for 
further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

